Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 21, 2019, December 17, 2019, and February 26, 2020 has been considered by the examiner.

Election/Restrictions
	The examiner agrees with the applicant’s reply filed on July 30, 2021 in response to the restriction filed on June 2, 2021. There is not a serious burden of search and examination of all claims 1-20 for the examiner, and the restriction is removed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 10650518 B2, published May 12, 2020 with a priority date of November 24, 2015) in view of Babar et al. (WO 2016057960 A1, published April 14, 2016), hereinafter referred to as Ryu and Babar, respectively.
Regarding claim 1, Ryu teaches a method performed by a computing device (Fig. 1, Computer Aided Diagnosis (CAD) apparatus 100), the method comprising: 
obtaining, by the computing device, a baseline ultrasound image of a patient's breast area (see col. 4, lines 48-51 – “The plurality of image frames forms a sequence of continuously captured image frames, and may include images captured using equipment such as, for example…ultrasonic images…”; see col. 5, lines 32-36 – “The diagnostic model may be generated through machine learning using feature values extracted from a pre-collected diagnostic images. The generated diagnostic model may be stored in a database included in the determiner 130 or may be stored in an external database.” with the baseline ultrasound image being the diagnostic model from pre-collected diagnostic images); 
obtaining, by the computing device, a follow-up ultrasound image of the patient's breast area (Fig. 1; see col. 5, lines 25-27 – “The ROI classifier 132 may classify an ROI in each image frame by comparing a feature value extracted from the ROI with a pre-stored diagnostic model.”); 
using, by the computing device, one or more machine learning models to compare the baseline ultrasound image with the follow-up ultrasound image (Fig. 1; see col. 5, lines 25-27, 37-38 – “The ROI classifier 132 may classify an ROI in each image frame by comparing a feature 
detecting, by the computing device, a change in a morphology or integrity of the patient's breast area based on the comparison of the baseline ultrasound image with the follow-up ultrasound image (see col. 5, lines 27-31 – “In a non-exhaustive example, a classification result for the ROI may include information such as, for example…whether the ROI is malignant/benign.” so the change in morphology is comparable to whether the ROI is malignant or benign).
Ryu does not explicitly teach generating, by the computing device, a recommendation for a medical intervention based on the detected change.
Whereas, Babar, in the same field of endeavor, teaches generating, by the computing device, a recommendation for a medical intervention based on the detected change (see pg. 4, para. 0012 – “…systems, devices and methods are provided that integrate and compare images from multiple imaging techniques, such as, but not limited to, mammography, ultrasound…”; see pg. 27, para. 00106 – “…the system recommends treatment options, for example, drugs, radiation, immunotherapy, nanoparticle therapy, or clinical trials, based on past experiences with images that are similar to the image under consideration (for example, images of certain types of cancer with similar features that are classified as the same cancer subtype). The machine learning process or support vector machine or other parts of the system can store information regarding what types of cancers responded well or poorly to certain cancer treatment regimens.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Ryu, by including to the method generating, by the computing device, a recommendation for a medical intervention based on the detected 
Furthermore, regarding claim 7, Ryu further teaches wherein using the one or more machine learning models to compare the baseline ultrasound image with the follow-up ultrasound image includes: using the one or more machine learning models to determine a quantitative clinical grading value for the morphology or integrity of the patient's breast area (see col. 5, lines 4-9 – “The classifier 130 may classify an ROI detected from an image frame of each group . According to an example, the classifier 130 may extract a feature value from an ROI detected from an image frame and classify the ROI based on the extracted feature value. The classifier 130 may include a feature value extractor 131 and an ROI classifier 132…A feature indicates a characteristic used to determine whether a corresponding area is a lesion area, and a feature value is a numeric value representing the feature…in the case of breast imaging, according to Breast Imaging Reporting And Data System (BI-RADS) Lexicon classification a feature may be a lesion feature, such as, for example, shape, margin, echo pattern, orientation, boundary.”). 
Furthermore, regarding claim 12, Babar further teaches wherein at least one of the baseline ultrasound image and follow-up ultrasound image includes a B-mode ultrasound image (see pg. 4, para. 0012 – “…systems, devices and methods are provided that integrate and compare images from multiple imaging techniques, such as, but not limited to, mammography, ultrasound…”; see pg. 5, para. 0013 – “…the images are compared based on pixel brightness and position based on x, y, z, coordinates. This image comparison can be used to compare multiple images of the same area, perhaps taken at different times…”), a Power Doppler ultrasound image, a Continuous Wave Doppler ultrasound image, a Pulsed or a motion mode ultrasound image.
The motivation for claim 7 and 12 was shown previously in claim 1.
Regarding claim 13, Ryu teaches a system (Fig. 1, Computer Aided Diagnosis (CAD) apparatus 100) comprising: 
an ultrasound probe (Fig. 3A, probe 320; see col. 8, lines 2-7 – “…with respect to a patient’s specific body part 330, the CAD apparatus 200 acquires image frames 1 to 7 (301 to 307) sequentially when moving the probe 320 to the right, and imaging frames 8 to 14 (308 to 314) sequentially when moving the probe 320 to the left.”); and 
a controller unit (see col. 11, lines 21-28 – “The methods illustrated in FIGS.5-6 that perform the operations described herein are performed by a processor or a computer as described above executing instructions or software to perform the operations described herein. Instructions or software to control a processor or computer to implement the hardware components and perform the methods as described are written as computer programs…”) configured to: 
obtain a baseline ultrasound image of a patient's breast area using the ultrasound probe (see col. 4, lines 48-51 – “The plurality of image frames forms a sequence of continuously captured image frames, and may include images captured using equipment such as, for example…ultrasonic images…”; see col. 5, lines 32-36 – “The diagnostic model may be generated through machine learning using feature values extracted from a pre-collected diagnostic images. The generated diagnostic model may be stored in a database included in the determiner 130 or may be stored in an external database.” with the baseline ultrasound image being the diagnostic model from pre-collected diagnostic images); 
obtain a follow-up ultrasound image of the patient's breast area using the ultrasound probe (Fig. 1; see col. 5, lines 25-27 – “The ROI classifier 132 may classify an ROI in each image frame by comparing a feature value extracted from the ROI with a pre-stored diagnostic model.”); 
use one or more machine learning models to compare the baseline ultrasound image with the follow-up ultrasound image (Fig. 1; see col. 5, lines 25-27, 37-38 – “The ROI classifier 132 may classify an ROI in each image frame by comparing a feature value extracted from the ROI with a pre-stored diagnostic model…The machine learning algorithm may include algorithms such as, for example, artificial neural network, decision tree…”); AND
detect a change in a morphology or integrity of the patient's breast area based on the comparison of the baseline ultrasound image with the follow-up ultrasound image (see col. 5, lines 27-31 – “In a non-exhaustive example, a classification result for the ROI may include information such as, for example…whether the ROI is malignant/benign.” so the change in morphology is comparable to whether the ROI is malignant or benign). 
Ryu does not explicitly teach generating a recommendation for a medical intervention based on the detected change.
Whereas, Babar, in the same field of endeavor, teaches generating a recommendation for a medical intervention based on the detected change (see pg. 4, para. 0012 – “…systems, devices and methods are provided that integrate and compare images from multiple imaging techniques, such as, but not limited to, mammography, ultrasound…”; see pg. 27, para. 00106 – “…the system recommends treatment options, for example, drugs, radiation, immunotherapy, nanoparticle therapy, or clinical trials, based on past experiences with images that are similar to the image under consideration (for example, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Ryu, by having the system also generate a recommendation for a medical intervention based on the detected change, as disclosed in Babar. One of ordinary skill in the art would have been motivated to make this modification in order for the user to detect if the shape and size of a suspicious region has changed between the current image and the image from the past year, and allow for the use of images from different hospitals and health facilities, then compare what kind of treatment regimens work better than others for different types of cancers, as taught in Babar (see pg. 5, para. 0014; see pg. 27, para. 00106).
Furthermore, regarding claim 17, Ryu further teaches wherein, when using the one or more machine learning models to compare the baseline ultrasound image with the follow-up ultrasound image, the controller unit is further configured to: use the one or more machine learning models to determine a quantitative clinical grading value for the morphology or integrity of the patient's breast area (see col. 5, lines 4-9 – “The classifier 130 may classify an ROI detected from an image frame of each group. According to an example, the classifier 130 may extract a feature value from an ROI detected from an image frame and classify the ROI based on the extracted feature value. The classifier 130 may include a feature value extractor 131 and an ROI classifier 132…A feature indicates a characteristic used to determine whether a corresponding area is a lesion area, and a feature value is a numeric value representing the feature…in the case of breast imaging, according to Breast Imaging Reporting And Data System (BI-RADS) Lexicon classification a feature may be a lesion feature, such as, for example, shape, margin, echo pattern, orientation, boundary.”).

Claims 2-3, 6, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Babar, as applied to claims 1 and 13 above, respectively, and in further view of Kutra et al. (US 10692208 B2, published June 23, 2020 with a priority date of December 1, 2016), hereinafter referred to as Kutra. 
Regarding claim 2, Ryu in view of Babar teaches all of the elements as disclosed in claim 1 above.
Ryu in view of Babar does not explicitly teach a method further comprising: 
obtaining a baseline optical image of the patient's breast area; 
obtaining a follow-up optical image of the patient's breast area; 
using the one or more machine learning models to compare the baseline optical image with the follow-up optical image; AND
wherein detecting the change in the morphology or integrity of the patient's breast area is further based on the comparison of the baseline optical image with the follow-up optical image. 
Whereas, Kutra, in the same field of endeavor, teaches: 
obtaining a baseline optical image of the patient's breast area (see col. 7, lines 8-12 – “The surface image is acquired along one or more imaging directions by preferably a surface imaging apparatus DSC such as a depth sensing camera or other optical, in particular non-ionizing imaging techniques.”; see col. 8, lines 13-16, 23-25 – “…the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data….The metadata are referred to herein as “historical” because it relates to image data previously collected from a population.” with historical metadata being the baseline image); 
obtaining a follow-up optical image of the patient's breast area (see col. 7, lines 8-12 – “The surface image is acquired along one or more imaging directions by preferably a surface imaging apparatus DSC such as a depth sensing camera or other optical, in particular non-
using the one or more machine learning models to compare the baseline optical image with the follow-up optical image (see col. 7, lines 8-12 – “The surface image is acquired along one or more imaging directions by preferably a surface imaging apparatus DSC such as a depth sensing camera or other optical, in particular non-ionizing imaging techniques.”; see col. 8, lines 13-16, 23-25, 34-36 – “…the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data…These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest…neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.” With historical metadata being the baseline image, and ground truth data being the follow-up image, the machine learning model (such as a Random Forest algorithm) is used to learn the functional relationship of (aka compare between) the baseline and follow-up images); and 
wherein detecting the change in the morphology or integrity of the patient's breast area is further based on the comparison of the baseline optical image with the follow-up optical image (see col. 10, lines 21-23 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera…”; see col. 8, lines 13-16, 23-25, 34-36 – “…the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Ryu in view of Babar, by including to the method detecting the change in the morphology or integrity of the patient's breast area is further based on the comparison of the baseline optical image with the follow-up optical image, as disclosed in Kutra. One of ordinary skill in the art would have been motivated to make this modification in order to allow accurate and cost effective thickness estimation, and allows applying the learned knowledge to the particulars of a specific patient, as taught in Kutra (see col. 3, lines 12-13, 18-19).
Furthermore, regarding claim 3, Kutra further teaches: 
obtaining a baseline three-dimensional (3D) scan image of the patient's breast area (see col. 10, lines 21-23 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera…”; see col. 8, lines 13-16, 23-25 – “…the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data….The metadata are referred to herein as “historical” because it relates to image data previously collected from a population.” with historical metadata being the baseline image); 
obtaining a follow-up 3D scan image of the patient's breast area (see col. 10, lines 21-23 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth 
using the one or more machine learning models to compare the baseline 3D scan image with the follow-up 3D scan image (see col. 10, lines 21-23 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera…”; see col. 8, lines 13-16, 23-25, 34-36 – “…the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data…These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest…neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.” With historical metadata being the baseline image, and ground truth data being the follow-up image, the machine learning model (such as a Random Forest algorithm) is used to learn the functional relationship of (aka compare between) the baseline and follow-up images); and 
wherein detecting the change in the morphology or integrity of the patient's breast area is further based on the comparison of the baseline 3D scan image with the follow-up 3D scan image (see col. 10, lines 21-23 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera…”; see col. 8, lines 13-16, 23-25, 34-36 – “…the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data…These measurements together with the metadata of those 
Furthermore, regarding claim 6, Kutra further teaches a method further comprising: 
obtaining a three-dimensional (3D) scan image of the patient's breast area using one or more depth cameras (see col. 10, lines 21-23 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera…”); 
generating a 3D geometrical feature plot using the obtained 3D scan image (see col. 10, lines 21-28 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera, we propose to estimate the shape of the chest wall and therefore the tissue between surface and chest wall by using, in the first step, a geometric model that is fitted to the image data of the surface of torso (with image information on the actual breast tissue excluded from this fitting).”); and 
using the generated 3D geometrical feature plot as an input into the one or more machine learning models (see col. 7, lines 51-56 – “…the breast portions are automatically detected in a 3D reconstructed mesh without using artificial markers. Model based approaches could be used to identify the parts of the skin that belong to the breast. Such models could be trained on 3D scans of a population.”; see col. 8, lines 34-36 – “These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest…neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.”). 

Regarding claim 14, Ryu in view of Babar teaches all of the elements as disclosed in claim 13 above.
Ryu in view of Babar does not explicitly teach a system further comprising: 
a depth camera; 
wherein the controller unit is further configured to: 
obtain a baseline optical or three-dimensional (3D) scan image of the patient's breast area using the depth camera; 
obtain a follow-up optical or 3D scan image of the patient's breast area using the depth camera; 
use the one or more machine learning models to compare the baseline optical or 3D scan image with the follow-up optical or 3D scan image; and 
wherein the controller unit is further configured to detect the change in the morphology or integrity of the patient's breast area based on the comparison of the baseline optical or 3D scan image with the follow-up optical or 3D scan image.
Whereas, Kutra, in the same field of endeavor, teaches: 
a depth camera (see col. 10, lines 21-23 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera…”); and 
wherein the controller unit is further configured to: 
obtain a baseline optical or three-dimensional (3D) scan image of the patient's breast area using the depth camera (see col. 10, lines 21-23 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera…”; see col. 8, lines 13-16, 23-25 – “…the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data….The 
obtain a follow-up optical or 3D scan image of the patient's breast area using the depth camera (see col. 10, lines 21-23 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera…”; see col. 8, lines 13-16, 23-25 – “…the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data….The metadata are referred to herein as “historical” because it relates to image data previously collected from a population.” with ground truth data being the follow-up image); 
use the one or more machine learning models to compare the baseline optical or 3D scan image with the follow-up optical or 3D scan image (see col. 10, lines 21-23 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera…”; see col. 8, lines 13-16, 23-25, 34-36 – “…the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data…These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest…neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.” With historical metadata being the baseline image, and ground truth data being the follow-up image, the machine learning model (such as a Random Forest algorithm) is used 
wherein the controller unit is further configured to detect the change in the morphology or integrity of the patient's breast area based on the comparison of the baseline optical or 3D scan image with the follow-up optical or 3D scan image (see col. 10, lines 21-23 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera…”; see col. 8, lines 13-16, 23-25, 34-36 – “…the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data…These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest…neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.” With historical metadata being the baseline image, and ground truth data being the follow-up image, the machine learning model (such as a Random Forest algorithm) is used to learn the functional relationship of (aka compare between) the baseline and follow-up images).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Ryu in view of Babar, by having the system also detect the change in the morphology or integrity of the patient's breast area based on the comparison of the baseline 3D scan image with the follow-up 3D scan image, as disclosed in Kutra. One of ordinary skill in the art would have been motivated to make this modification in order to allow accurate and cost effective thickness estimation, and allows applying the learned knowledge to the particulars of a specific patient, as taught in Kutra (see col. 3, lines 12-13, 18-19).

obtain a 3D scan image of the patient's breast area using the depth camera (see col. 10, lines 21-23 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera…”); 
generate a 3D geometrical feature plot using the obtained 3D scan image (see col. 10, lines 21-28 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera, we propose to estimate the shape of the chest wall and therefore the tissue between surface and chest wall by using, in the first step, a geometric model that is fitted to the image data of the surface of torso (with image information on the actual breast tissue excluded from this fitting).”); and 
use the generated 3D geometrical feature plot as an input into the one or more machine learning models (see col. 7, lines 51-56 – “…the breast portions are automatically detected in a 3D reconstructed mesh without using artificial markers. Model based approaches could be used to identify the parts of the skin that belong to the breast. Such models could be trained on 3D scans of a population.”; see col. 8, lines 34-36 – “These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest…neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Babar, as applied to claim 1 above, and in further view of Venkataramani et al. (US 20180000461 A1, published January 4, 2018), hereinafter referred to as Venkataramani. 
Regarding claim 4, Ryu in view of Babar teaches all of the elements as disclosed in claim 1 above.

obtaining a baseline thermal camera image of the patient's breast area; 
obtaining a follow-up thermal camera image of the patient's breast area; 
using the one or more machine learning models to compare the baseline thermal camera image with the follow-up thermal camera image; and 
detecting a change in a morphology, integrity or temperature variation of the patient's breast area based on the comparison of the baseline thermal camera image with the follow-up thermal camera image.
Whereas, Venkataramani, in the same field of endeavor, teaches:
obtaining a baseline thermal camera image of the patient's breast area (see pg. 2, col. 2, para. 0022 – “The classifier is training using a training set which, in various embodiments, comprises patient medical records and historical data. By analyzing the training set, the classifier sets a threshold value. By analyzing the training set, the classifier sets a threshold value. Once trained, the classifier then utilizes the threshold for classification.” with the historical data being the baseline thermal camera image); 
obtaining a follow-up thermal camera image of the patient's breast area (see pg. 2, col. 2, para. 0018 – “The received thermal image is analyzed to determine whether a hot spot exists in each of the left and right breasts in the thermal image.” with the received thermal image being the follow-up thermal camera image); 
using the one or more machine learning models to compare the baseline thermal camera image with the follow-up thermal camera image (see pg. 2, col. 2, para. 0022 – “Classifiers can take any of a variety of forms including a Support Vector Machine (SVM), a neural network…”; see pg. 3, col. 2, para. 0033 – “It should be appreciated that the received thermal images 805 have been acquired by the imaging device 101 and represent thermographic 
detecting a change in a morphology, integrity or temperature variation of the patient's breast area based on the comparison of the baseline thermal camera image with the follow-up thermal camera image (see pg. 2, col. 2, para. 0022 – “…to classify a measure of symmetry determined between a hot spot in one breast and a hot spot in a contralateral breast into at least a first or a second class based on a measure of symmetry, as defined herein. In a first class, the hot spots are classified as being possibly malignant. In a second class, the hot spots are classified as being non-malignant. The classifier is training using a training set which, in various embodiments, comprises patient medical records and historical data. By analyzing the training set, the classifier sets a threshold value. By analyzing the training set, the classifier sets a threshold value. Once trained, the classifier then utilizes the threshold for classification…Classifiers can take any of a variety of forms including a Support Vector Machine (SVM), a neural network…”; see pg. 3, col. 2, para. 0033 – “If at least one hot spot is identified in each breast then the processor proceeds to extract at least one measure of symmetry from the hot spots. The measure of symmetry is then provided to a Classification Module 804 which receives the measure of symmetry and proceeds to classify the hot spots as being possibly malignant or non-malignant otherwise, using the threshold determined as a result of training.” So with the historical data being the baseline thermal camera image, and the received thermal images being the follow-up thermal camera images, the machine learning model (Classification Module) is used to create a threshold to compare the historical data to the most current received thermal images to detect a change in temperature (which represents the malignancy of the hot spot in the breast thermographic image)).
. 

	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Babar, as disclosed in claims 1 and 13, respectively, and in further view of Krishnan et al. (US 20100121178 A1, published May 13, 2010), hereinafter referred to as Krishnan. 
Regarding claim 5, Ryu in view of Babar teaches all of the elements as disclosed in claim 1 above. 
Ryu in view of Babar does not explicitly teach a method further comprising: 
obtaining a baseline elastography image of the patient's breast area;
obtaining a follow-up elastography image of the patient's breast area;
using the one or more machine learning models to compare the baseline elastography image with the follow-up elastography image; AND
detecting a change in a morphology, integrity, or stiffness of the patient's breast area based on the comparison of the baseline elastography image with the follow-up elastography image.
Whereas, Krishnan, in the same field of endeavor, teaches: 
obtaining a baseline elastography image of the patient's breast area (Fig. 3, elastography 32-2; see pg. 7, col. 1, para. 0053 – “The CAD system (30) of FIG.3 illustrates one or more exemplary frameworks for the CAD system (10) of FIG. 1 to support one or more ultrasound 
obtaining a follow-up elastography image of the patient's breast area (see pg. 8, col. 2, para. 0069 – “Assume that there are m cases in a training set. A new case will be compared to these m cases using the n features described above.” with the new case being the follow-up elastography image); 
using the one or more machine learning models to compare the baseline elastography image with the follow-up elastography image (see pg. 8, col. 2, para. 0068 – “For each test, all the training cases are labeled according to the accuracy of that test for that case. Then, four classifiers are trained (one for each test) using any binary classification algorithm (e.g., SVMs, Decision Trees, Bayesian networks, etc.). When a new patient is considered, the patient data is tested in the four classifiers to predict which tests will give the correct diagnosis.”; see pg. 8, col. 2, para. 0069 – “Assume that there are m cases in a training set. A new case will be compared to these m cases using the n features described above.”); and 
detecting a change in a morphology, integrity, or stiffness of the patient's breast area based on the comparison of the baseline elastography image with the follow-up elastography image (see pg. 7, col. 2, para. 0057 – “The classification module (34) comprises classification methods (34-1) to analyze the combined extracted parameters using one or more classification models, which are trained/dynamically adapted via model builder (34-2), to provide automatic diagnosis of breast cancer and other decisions support functions.” So the new case (follow up) and the cases in a training set (baseline) are compared in the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Ryu in view of Babar, by including to the method detecting a change in a morphology, integrity, or stiffness of the patient's breast area based on the comparison of the baseline elastography image with the follow-up elastography image, as disclosed in Krishnan. One of ordinary skill in the art would have been motivated to make this modification in order to analyze patient data and make proper diagnostic assessments and decisions for assisting physician workflow as taught in Krishnan (see Abstract). 
Regarding claim 16, Ryu in view of Babar teaches all of the elements as disclosed in claim 13 above.
Ryu in view of Babar does not explicitly teach wherein the controller unit is further configured to:
obtain a baseline elastography image of the patient's breast area; 
obtain a follow-up elastography image of the patient's breast area;
use the one or more machine learning models to compare the baseline elastography image with the follow-up elastography image; and 
wherein the controller unit is further configured to detect the change in the morphology or integrity of the patient's breast area based on the comparison of the baseline elastography image with the follow-up elastography image.
Whereas, Krishnan, in the same field of endeavor, teaches:
obtain a baseline elastography image of the patient's breast area (Fig. 3, elastography 32-2; see pg. 7, col. 1, para. 0053 – “The CAD system (30) of FIG.3 illustrates one or more exemplary frameworks for the CAD system (10) of FIG. 1 to support one or more ultrasound imaging methods including, for example, B-mode, contrast imaging, and/or strain imaging, etc.”; see pg. 8, col. 2, para. 0069 – “Assume that there are m cases in a training set. A new case will be 
obtain a follow-up elastography image of the patient's breast area (see pg. 8, col. 2, para. 0069 – “Assume that there are m cases in a training set. A new case will be compared to these m cases using the n features described above.” with the new case being the follow-up elastography image); 
use the one or more machine learning models to compare the baseline elastography image with the follow-up elastography image (see pg. 8, col. 2, para. 0068 – “For each test, all the training cases are labeled according to the accuracy of that test for that case. Then, four classifiers are trained (one for each test) using any binary classification algorithm (e.g., SVMs, Decision Trees, Bayesian networks, etc.). When a new patient is considered, the patient data is tested in the four classifiers to predict which tests will give the correct diagnosis.”; see pg. 8, col. 2, para. 0069 – “Assume that there are m cases in a training set. A new case will be compared to these m cases using the n features described above.”); and 
wherein the controller unit is further configured to detect the change in the morphology or integrity of the patient's breast area based on the comparison of the baseline elastography image with the follow-up elastography image (see pg. 7, col. 2, para. 0057 – “The classification module (34) comprises classification methods (34-1) to analyze the combined extracted parameters using one or more classification models, which are trained/dynamically adapted via model builder (34-2), to provide automatic diagnosis of breast cancer and other decisions support functions.” So the new case (follow up) and the cases in a training set (baseline) are compared in the classification module (machine learning module) to diagnosis breast cancer (detect change in morphology)).
. 

Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Babar, as applied to claims 1 and 13 above, respectively, and in further view of Chacón et al. (US 20200111213 A1, published April 9, 2020 with a priority date of October 3, 2018), hereinafter referred to as Chacón. 
Regarding claim 8, Ryu in view of Babar teaches all of the elements as disclosed in claim 1 above.
Ryu in view of Babar does not explicitly teach using the one or more machine learning models to perform a segmentation of an implant capsule, a rupture area, or a fluid collection in an ultrasound image of the patient's breast area.
Whereas, Chacón, in the same field of endeavor, teaches using the one or more machine learning models to perform a segmentation of an implant capsule, a rupture area, or a fluid collection in an ultrasound image of the patient's breast area (see pg. 8, col. 1, para. 0075 – “…the system may utilize the above-described artificial neural networks and mathematical models in a program that assist with the visualization and analysis of medical implants. In some examples, the system may receive one or more ultrasound images and analyze the image(s) using one or more mathematical models. The analysis may employ artificial intelligence based on patient data (e.g., ultrasound images collected for patients experiencing implant failures).”).
or a fluid collection in an ultrasound image of the patient's breast area, as disclosed in Chacón. One of ordinary skill in the art would have been motivated to make this modification in order to identify areas of the implant that include irregularities, abnormalities, or other areas of concern, e.g., for further analysis by a medical professional, as taught in Chacón (see pg. 8, col. 2, para. 0079).
Furthermore, regarding claim 9, Chacón further teaches a method comprising: using a plurality of ultrasound images that include the segmentation of the implant capsule, the rupture area, or the fluid collection to generate a three-dimensional (3D) shape of the implant capsule, the rupture area, or the fluid collection (see pg. 8, col. 2, para. 0079 – “The systems herein may be configured to output a three-dimensional reconstruction of a patient's anatomy that includes an implant, e.g., based on ultrasound images. In some aspects, the system may include position sensors that may allow the system to tridimensionally reconstruct an implant based on the spatial coordinates measured using position sensors. In some examples, the system may output a three-dimensional virtual image of the surface of a patient's implant based on analysis of a collection of ultrasound images.”). 
The motivation for claim 9 was shown previously in claim 8.
Regarding claim 10, Ryu in view of Babar teaches all of the elements as disclosed in claim 1 above.
Ryu in view of Babar does not explicitly teach  a method further comprising: using the one or more machine learning models to determine whether the patient's breast area is associated with at least one of: an extracapsular rupture, an intracapsular rupture, a capsular contracture, or a fluid collection. 
Whereas, Chacón, in the same field of endeavor, teaches using the one or more machine learning models to determine whether the patient's breast area is associated with at least one of: an extracapsular or a fluid collection (see Abstract – “…generating a predicted status of the implant based on the one or more characteristics by comparison of the one or more characteristics with a database of image data…The implant may be a breast implant, for example, wherein the method is useful for analyzing the presence or probability of extracapsular ruptures, contractures, and combinations thereof.”; see pg. 1, col. 2, para. 0008 – “The methods herein include use of artificial neural networks, which may learn to recognize various features in ultrasound images that are indicative of ruptured medical implants.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Ryu in view of Babar, by including to the method using the one or more machine learning models to determine whether the patient's breast area is associated with at least one of: an extracapsular rupture, an intracapsular rupture, a capsular contracture, or a fluid collection, as disclosed in Chacón. One of ordinary skill in the art would have been motivated to make this modification in order to analyze and identify irregularities and abnormalities in real images of medical implants to help identify, diagnose, and/or resolve medical complications, as taught in Chacón (see pg. 1, col. 2, para. 0009). 
Regarding claim 18, Ryu in view of Babar teaches all of the elements as disclosed in claim 13 above. 
Ryu in view of Babar does not explicitly teach wherein the controller unit is further configured to: 
use the one or more machine learning models to perform a segmentation of an implant capsule, a rupture area, or a fluid collection in an ultrasound image of the patient's breast area; and 
use a plurality of ultrasound images that include the segmentation of the implant capsule, the rupture area, or the fluid collection to generate a three-dimensional (3D) shape of the implant capsule, the rupture area, or the fluid collection.
Whereas, Chacón, in the same field of endeavor, teaches:
use the one or more machine learning models to perform a segmentation of an implant capsule, a rupture area, or a fluid collection in an ultrasound image of the patient's breast area (see pg. 8, col. 1, para. 0075 – “…the system may utilize the above-described artificial neural networks and mathematical models in a program that assist with the visualization and analysis of medical implants. In some examples, the system may receive one or more ultrasound images and analyze the image(s) using one or more mathematical models. The analysis may employ artificial intelligence based on patient data (e.g., ultrasound images collected for patients experiencing implant failures).”); and 
use a plurality of ultrasound images that include the segmentation of the implant capsule, the rupture area, or the fluid collection to generate a three-dimensional (3D) shape of the implant capsule, the rupture area, or the fluid collection (see pg. 8, col. 2, para. 0079 – “The systems herein may be configured to output a three-dimensional reconstruction of a patient's anatomy that includes an implant, e.g., based on ultrasound images. In some aspects, the system may include position sensors that may allow the system to tridimensionally reconstruct an implant based on the spatial coordinates measured using position sensors. In some examples, the system may output a three-dimensional virtual image of the surface of a patient's implant based on analysis of a collection of ultrasound images.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Ryu in view of Babar, by having the system also use a plurality of ultrasound images that include the segmentation of the implant capsule, the rupture area, or the fluid collection to generate a three-dimensional (3D) shape of the implant capsule, the rupture area, or the fluid collection, as disclosed in Chacón. One of ordinary skill in the art would have been motivated to make this modification in order to identify areas of the implant that include 
Regarding claim 19, Ryu in view of Babar teaches all of the elements as disclosed in claim 13 above. 
Ryu in view of Babar does not explicitly teach wherein the controller unit is further configured to: use the one or more machine learning models to determine whether the patient's breast area is associated with at least one of: an extracapsular rupture, an intracapsular rupture, capsular contracture, or a fluid collection.
Whereas, Chacón, in the same field of endeavor, teaches using the one or more machine learning models to determine whether the patient's breast area is associated with at least one of: an extracapsular rupture, an intracapsular rupture, capsular contracture, or a fluid collection (see Abstract – “…generating a predicted status of the implant based on the one or more characteristics by comparison of the one or more characteristics with a database of image data…The implant may be a breast implant, for example, wherein the method is useful for analyzing the presence or probability of extracapsular ruptures, contractures, and combinations thereof.”; see pg. 1, col. 2, para. 0008 – “The methods herein include use of artificial neural networks, which may learn to recognize various features in ultrasound images that are indicative of ruptured medical implants.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Ryu in view of Babar, by having the system also use the one or more machine learning models to determine whether the patient's breast area is associated with at least one of: an extracapsular rupture, an intracapsular rupture, a capsular contracture, or a fluid collection, as disclosed in Chacón. One of ordinary skill in the art would have been motivated to make this modification in order to analyze and identify irregularities and abnormalities in real images of medical implants to help identify, diagnose, and/or resolve medical complications, as taught in Chacón (see pg. 1, col. 2, para. 0009). 

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Babar, as applied to claim 1 above, and in further view of Sendai et al. (US 20110144482 A1, published June 16, 2011) and Ebisawa (US 20160135688 A1, published May 19, 2016), hereinafter referred to as Sendai and Ebisawa, respectively. 
Regarding claim 11, Ryu in view of Babar teaches all of the elements as disclosed in claim 1 above.
Ryu in view of Babar does not explicitly teach wherein obtaining the baseline ultrasound image of the patient's breast area and obtaining the follow-up ultrasound image of the patient's breast area include: 
dividing a breast area into a plurality of sectors; 
scanning particular ones of the plurality of sectors using an ultrasound probe; 
indicating, on a user interface, which ones of the plurality of sectors has been scanned;
receiving, via the user interface, a selection of a scanned sector of the plurality of sectors; AND
displaying, in the user interface, one or more ultrasound images associated with the selected scanned sector.
Whereas, Sendai, in the same field of endeavor, teaches: 
dividing a breast area into a plurality of sectors (see pg. 4, col. 2, para. 0065 – “…a region of interest which contains the abnormal shadow candidate is selected from the regions of interest R1 to R16 based on the position of the abnormal shadow candidate.”); 
indicating, on a user interface, which ones of the plurality of sectors has been scanned (see pg. 4, col. 2, para. 0065 – “…a region of interest which contains the abnormal shadow candidate is selected from the regions of interest R1 to R16 based on the position of the abnormal shadow candidate.”); 
receiving, via the user interface, a selection of a scanned sector of the plurality of sectors (Fig. 5-7; see pg. 4, col. 2, para. 0065 – “…a region of interest which contains the abnormal shadow candidate is selected from the regions of interest R1 to R16 based on the position of the abnormal shadow candidate.” So the selected regions of interest are displayed); AND 
displaying, in the user interface, one or more ultrasound images associated with the selected scanned sector (Fig. 5-7; see pg. 4, col. 2, para. 0065 – “…a region of interest which contains the abnormal shadow candidate is selected from the regions of interest R1 to R16 based on the position of the abnormal shadow candidate.”; see pg. 5, col. 1, para. 0066 – “As shown in FIG.7, the interpretation screen 30 contains an image 31 of the breast area R0 and an image 32 of one of the regions of interest. It should be noted that the image 32 of the region of interest is enlarged and displayed in a separate window on the interpretation screen 30.” So the user displays one of the selected regions of interest as a separate image). 
Whereas, Ebisawa, in the same field of endeavor, teaches scanning particular ones of the plurality of sectors using an ultrasound probe (see pg. 6, col. 2, para. 0088 – “…in the present embodiment, although the scanning region was divided into two sub-scanning regions A and B using two probes A and B, the number of divided regions and a method of setting the regions are not limited thereto. For example, FIGS. 7C and 7D illustrate an example in which four different sub-scanning regions A, B, C, and D are set using four probes A, B, C, and D.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Ryu in view of Babar, by including to the method displaying, in the user interface, one or more ultrasound images associated with the selected scanned sector, as disclosed in Sendai, AND by including to the method scanning particular ones of the plurality of sectors using an ultrasound probe, as disclosed in Ebisawa. One of ordinary skill in the art would have been motivated to make this modification in order to sequentially display images of the . 

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Kutra and Babar. 
Regarding claim 20, Ryu teaches a device (Fig. 1, Computer Aided Diagnosis (CAD) apparatus 100) comprising: 
logic (see col. 10, lines 53-57 – “A processor or computer is implemented by one or more processing elements, such as an array of logic gates, a controller and a arithmetic logic unit, a digital signal processor, a microcomputer, a programmable logic controller…”) configured to: 
obtain a baseline ultrasound image of a patient's breast area using an ultrasound probe (Fig. 3A, probe 320; see col. 4, lines 48-51 – “The plurality of image frames forms a sequence of continuously captured image frames, and may include images captured using equipment such as, for example…ultrasonic images…”; see col. 5, lines 32-36 – “The diagnostic model may be generated through machine learning using feature values extracted from a pre-collected diagnostic images. The generated diagnostic model may be stored in a database included in the determiner 130 or may be stored in an external database.” with the baseline ultrasound image being the diagnostic model from pre-collected diagnostic images); AND
obtain a follow-up ultrasound image of the patient's breast area using the ultrasound probe (Fig. 3A, probe 320; Fig. 1; see col. 5, lines 25-27 – “The ROI classifier 132 may 
use one or more machine learning models to compare the baseline ultrasound image with the follow-up ultrasound image (Fig. 1; see col. 5, lines 25-27, 37-38 – “The ROI classifier 132 may classify an ROI in each image frame by comparing a feature value extracted from the ROI with a pre-stored diagnostic model…The machine learning algorithm may include algorithms such as, for example, artificial neural network, decision tree…”); AND
detect a change in a morphology or integrity of the patient's breast area based on the comparison of the baseline ultrasound image with the follow-up ultrasound image (see col. 5, lines 27-31 – “In a non-exhaustive example, a classification result for the ROI may include information such as, for example…whether the ROI is malignant/benign.” so the change in morphology is comparable to whether the ROI is malignant or benign).
Ryu does not explicitly teach: 
obtain a baseline optical or three-dimensional (3D) scan image of the patient's breast area using the depth camera; 
obtain a follow-up optical or 3D scan image of the patient's breast area using the depth camera; 
use one or more machine learning models to compare the baseline optical or 3D scan image with the follow-up optical or 3D scan image; 
detect a change in a morphology or integrity of the patient's breast area based on the comparison of the baseline optical or 3D scan image with the follow-up optical or
generate a recommendation for a medical intervention based on the detected change.
Whereas, Kutra, in the same field of endeavor, teaches: 
obtaining a baseline optical or three-dimensional (3D) scan image of the patient's breast area using the depth camera (see col. 10, lines 21-23 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera…”; see col. 8, lines 13-16, 23-25 – “…the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data….The metadata are referred to herein as “historical” because it relates to image data previously collected from a population.” with historical metadata being the baseline image); 
obtaining a follow-up optical or 3D scan image of the patient's breast area using the depth camera (see col. 10, lines 21-23 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera…”; see col. 8, lines 13-16, 23-25 – “…the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data….The metadata are referred to herein as “historical” because it relates to image data previously collected from a population.” with ground truth data being the follow-up image); 
using one or more machine learning models to compare the baseline optical or 3D scan image with the follow-up optical or 3D scan image (see col. 10, lines 21-23 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera…”; see col. 8, lines 13-16, 23-25, 34-36 – “…the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data…These 
detect a change in a morphology or integrity of the patient's breast area based on the comparison of the baseline optical or 3D scan image with the follow-up optical or 3D scan image (see col. 10, lines 21-23 – “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera…”; see col. 8, lines 13-16, 23-25, 34-36 – “…the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data…These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest…neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.” With historical metadata being the baseline image, and ground truth data being the follow-up image, the machine learning model (such as a Random Forest algorithm) is used to learn the functional relationship of (aka compare between) the baseline and follow-up images). 
Whereas, Babar, in the same field of endeavor, teaches generating a recommendation for a medical intervention based on the detected change (see pg. 4, para. 0012 – “…systems, devices and methods are provided that integrate and compare images from multiple imaging techniques, such as, but not limited to, mammography, ultrasound…”; see pg. 27, para. 00106 – “…the system recommends 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Ryu, by having the device also detect a change in a morphology or integrity of the patient's breast area based on the comparison of the baseline optical or 3D scan image with the follow-up optical or 3D scan image, as disclosed in Kutra, AND by having the device also generate a recommendation for a medical intervention based on the detected change, as disclosed in Babar. One of ordinary skill in the art would have been motivated to make this modification in order to allow accurate and cost effective thickness estimation, and allows applying the learned knowledge to the particulars of a specific patient, as taught in Kutra (see col. 3, lines 12-13, 18-19), AND for the user to detect if the shape and size of a suspicious region has changed between the current image and the image from the past year, and allow for the use of images from different hospitals and health facilities, then compare what kind of treatment regimens work better than others for different types of cancers, as taught in Babar (see pg. 5, para. 0014; see pg. 27, para. 00106).

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Babar. 
Regarding claim 21, Krishnan teaches a method performed by a computing device (Fig. 3, CAD (computer-aided diagnosis) system 30), the method comprising: 
obtaining, by the computing device, an ultrasound image of a patient's breast area (see pg. 7, col. 1, para. 0053 – “…a system for providing automated diagnostic and decision support for breast imaging…”; Fig. 3, B-mode ultrasound image 32-1; see pg. 7 col. 1, para. 0054 – 
obtaining, by the computer device, at least one of an optical image of the patient's breast area, a three-dimensional (3D) scan image of the patient's breast area, or a thermal camera image of the patient's breast area (Fig. 3, 3D ultrasound image 32-4; see pg. 7 col. 1, para. 0054 – “…determine what additional ultrasound imaging modalities or features (e.g., from B-mode ultrasound image data, other image mode, and/or non-image data) can be obtained…” so a 3D ultrasound image is obtained as the 3D scan image); 
using, by the computing device, one or more machine learning models to compare the ultrasound image with the at least one of the optical image of the patient's breast area, the 3D scan image of the patient's breast area, or the thermal camera image of the patient's breast area (Fig. 3; see pg. 7, col. 1, para. 0055 – “The feature extraction module (32) implements various methods (32-1-32-5) for extracting relevant parameters from one or more of various modes of ultrasound image data (5)…”; see pg. 5, col. 2, para. 0057 – “The feature combination module (33) combines a set of extracted features in a manner that is suitable for input and analysis by the classification module (34)… The CAD system (30) further comprises a repository (37) that maintains a clinical domain knowledge base of information which provides training data used by the model builder (34-2) to build/train classification models used by the classification methods (34-1). A large database of analyzed/labeled cases (38) related to the clinical domain or domains supported by the CAD system (30) can be used to obtain training data in repository (37). The clinical domain knowledge in repository (37) can be used by the various methods (32, 33, 34 and 35) of the data processing system (31).” So the B-mode ultrasound image (ultrasound image) can be a baseline image from the database 
detecting, by the computing device, a change in a morphology or integrity of the patient's breast area based on the comparison (see pg. 7, col. 2, para. 0057 – “The classification module (34) comprises classification methods (34-1) to analyze the combined extracted parameters using one or more classification models, which are trained/dynamically adapted via model builder (34-2), to provide automatic diagnosis of breast cancer and other decisions support functions.” So based on the comparison between the B-mode ultrasound image and 3D ultrasound image using the classification module, breast cancer can be detected).
Krishnan does not explicitly teach generating, by the computing device, a recommendation for a medical intervention based on the detected change.
Whereas, Babar, in the same field of endeavor, teaches generating, by the computing device, a recommendation for a medical intervention based on the detected change (see pg. 4, para. 0012 – “…systems, devices and methods are provided that integrate and compare images from multiple imaging techniques, such as, but not limited to, mammography, ultrasound…”; see pg. 27, para. 00106 – “…the system recommends treatment options, for example, drugs, radiation, immunotherapy, nanoparticle therapy, or clinical trials, based on past experiences with images that are similar to the image under consideration (for example, images of certain types of cancer with similar features that are classified as the same cancer subtype). The machine learning process or support vector machine or other parts of the system can store information regarding what types of cancers responded well or poorly to certain cancer treatment regimens.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Krishnan, by including to the method generating, by the computing device, a recommendation for a medical intervention based on the detected .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Duric et al. (US 20190150885 A1, published May 23, 2019 with a priority date of February 12, 2010) discloses a method of detecting breast cancer including determining a prognostic parameter for a region of interest in the morphology rendering of the tissue from the acoustic data, in which the prognostic parameter incorporates the biomechanical property. 
Martinez-Lorenzo et al. (US 20180279985 A1, published October 4, 2018) discloses a cancer detection system that, for each imaging modality, includes a modeling unit to produce modeled image data based on a common set of biophysical parameters, and a comparator to compare the sampled image data from each of the imaging systems to the corresponding modeled image data to determine a difference between the sampled image data and the modeled image data.
Gering et al. (US 20070165920 A1, published July 19, 2007) 
Hangiandreou et al. (US 20050283076 A1, published December 22, 2005) discloses an ultrasonic imaging system that compares lesion size between B-mode and strain images as a criteria for visual assessment of conspicuity, or malignancy of the lesion.
Kamath et al. (US 20050129297 A1, published June 16, 2005) discloses a method that includes automatically segmenting the breast lesion in the region of interest and automatically measuring a plurality of measurements for determining the plurality of characteristics of the breast lesion, and the breast lesion is automatically classified as benign or malignant based on the plurality of measurements.
Ha (US 20210074411 A1, published March 11, 2021 with a priority date of May 17, 2018) discloses method that includes a determination can be made as to what action to perform or whether to perform any action based on the determined DCIS (ductal carcinoma in situ) information from the segmented image of the breast of the patient.
Heindl et al. (US 20200167928 A1, published May 28, 2020 with a priority date of April 12, 2018) discloses deep learning for automated segmentation of anatomical regions and lesions in mammography screening and clinical assessment.
Malik et al. (US 20190247013 A1, published August 15, 2019 with a priority date of February 14, 2018) discloses a quantitative ultrasound system that generates refraction-corrected reflection images to be thresholded, then morphologically analyzed to isolate voxels corresponding to microcalcifications, a biomarker for breast cancer detection. 
S. Joo et al., “Computer-Aided Diagnosis of Solid Breast Nodules: Use of an Artificial Neural Network Based on Multiple Sonographic Features,” IEEE Transactions on Medical Imaging, vol. 23, no. 10, pp. 1292-1300, Oct. 2004 discloses a CAD algorithm identifying breast nodule malignancy using multiple ultrasonography features and an artificial neural network classifier, and the features determining whether a breast nodule is benign or malignant were extracted 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793